DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-12 are pending.
Claims 4, and 8-10 are objected to.
Claims 1-12 are rejected.
Priority
Claims 1-12 are given priority of PCT/371 of CN2018/087509 filed on 18 May 2018 and  Foreign Priority application CN201611121663.4 with the filing date of 08 Dec 2016. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710504178.3, filed on 27 June 2017.  
Information Disclosure Statement
The Information disclosure statements (IDS) received on 04 July 2019, 29 April 2020, and 19 Oct 2020 has been entered and considered by the examiner.
Drawings
The drawing received on 04 July 2019 are accepted.
Specification
The disclosure is objected to because of the following informalities: “pariend” should be corrected to state paired end or paired-end [Pages 4: Line 25 and Page 12: Line 6]. Appropriate correction is required.
The disclosure is objected to because of the following informalities: “adopted” should be corrected to state adapted [Pages 5: Line 34, Page 6: Line 3, Page 18: Lines 21, 25, and 27]. Appropriate correction is required.
The disclosure is objected to because of the following informalities: ”are with equal amounts” should be corrected to “have equal amounts” [Page 5: Line 34]. Appropriate action is required.

Claim Objections
Claim 4 is objected to because of the following informalities: “pariend” should be amended to recite paired end or paired-end.  Appropriate correction is required.
Claims 8-9 are objected to because of the following informalities: “mixtured ” [Page 5: Lines 29 and 32] should be amended to recite mixed.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “are with equal amounts” [Page 5: Line 33] should be amended to recite “have equal amounts”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “adopted” [Pages 5: Line 34, Page 6: Line 3, Page 18: Lines 21, 25, and 27] should be amended to recite adapted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the metes and bounds of the limitation “plurality of disordered sequencing fragments” are indefinite as it is unclear how the disordered sequencing fragments are differentiated from sequence fragments...  
With respect to claim 2, the metes and bound of the limitation “a plurality label sequences with known numbers” are indefinite as it is unclear how the known numbers modify the label sequences or if the known numbers are a designation for a corresponding label sequence. Further in claim 2, the term “corresponding number of each label sequence” is indefinite. It is unclear if the corresponding number is a similarity value between corresponding label sequences, if the corresponding number is the length of a label sequence, or if the corresponding number is frequency or other statistical representation of a label sequence.
Claims 2-10  are rejected as they depend on claims 1 and 2, and fail to remedy the indefiniteness of claims 1 and 2.

Claim Rejections - 35 USC § 101
Claims 11-12 are patent eligible in view of functional descriptive material of the labels and PCR plates recited in the claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity or a natural law with without significantly more.
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite processes.
With respect to step (2A)(Prong I): Independent claims 1, and dependent claims 2-10 recite abstract ideas. 
Mental Process Grouping of Abstract Ideas:
Independent claim 1 recite the mental process of considering acquiring sequence data, determining the combination of label sequences, and determining if a sample corresponds to sequencing fragments.
Dependent claim 2 recites the mental process of considering determining a label sequence combination of a fragment, extracting label sequences, comparing extracted label sequences, and determining a combination of numbers. 
Dependent claim 3 recites the mental process of considering comparing each label sequence, and acquiring pre-stored reference label sequences.
Dependent claim 4 recites the mental process of considering obtaining sequence results via paired-end sequencing methods, extracting label sequences from fragments, and extracting the label sequences of a first sequencing fragment.
Dependent claim 5 recites the mental process of considering determining samples to label correspondence, acquiring a reference sequence, extracting sequences from sequence fragments, and comparing extracted sequences with reference sequences
Dependent claim 6 recites the mental process of considering acquiring a reference sequence, receiving a sequence uploaded by a control, and determining mutation information. 
Dependent claim 7 recites the mental process of considering acquiring sequencing data results from a sequencing library, receiving data uploaded by a control, determining sample sequence fragment correspondence, and feeding back a corresponding relationship data back to a client terminal. 
Dependent claim 8 recites the mental process of considering analyzing sequencing data to obtain sequencing results.
Dependent claim 9 recites the mental process of considering utilizing a ratio for a mixture of multiple samples.

2A(Prong II):
The judicial exception is not integrated into practical application because: 
The additional element of data inputting of independent claim 1 acquiring data for inputting, and dependent claims 6-7 at uploading data by an input control, and feeding back data to a client terminal are data gathering processes that do not integrate the recited judicial exception into a practical application.
The additional elements of data gathering of claim 3 acquiring the plurality of pre-stored sequences, claim 5 at acquiring a reference and extracting sequences, claim 6 at acquiring reference sequence, and  receiving reference sequence, claim 7 at receiving the sequence data, claim 8 at performing PCR reactions to amplify a sequence to  obtain a first round PCR product, performing PCR to amplify sequences to obtain a plurality of samples, and performing sequencing of sequencing library, and claim 10 at PCR plate adopted to indicate sample number and label sequence are data gathering processes that do not integrate the recited judicial exception into a practical application.
The additional elements of outputting of independent claims 1, dependent claims 3, 5-7 which are outputting processes that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
The additional elements of computer equipment from claims 6-7 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
Data gathering, inputting, and outputting steps, and computer equipment are not an abstract idea, they are extra-solution activity, as they collect and input the data needed to carry out the abstract idea.
Data gathering, inputting, and outputting, and computer equipment do not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering, inputting, and outputting steps and computer equipment are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).
None of these independent and dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) analysis:
With respect to independent claim 1, and dependent claims 2-8 encompassing the conventionality of the additional data gathering elements of extracting labels sequences, obtaining paired-end sequencing data, amplifying target gene fragments by PCR, performing PCR reactions to amplify different target genes to obtain sequence samples, performing sequencing on sequencing libraries when obtaining sequencing results from a constructed and sequenced sequence library, and utilizing computer equipment for data evaulation:
Sinclair et al (2015) shows performing bacterial 16S rRNA gene amplicon pair-end sequencing on MiSeq Illumina platform, calculating phylogenic distances with extracted label sequences results, and utilizing PCR to amplify bacterial 16S rRNA gene to construct a standard Illumina pair-end library. Kozich et al (2013) shows performing PCR reactions using laboratory protocol and Standard Operating Procedure (SOP). Shendure et al (2008) shows performing a workflow for conventional next-generation DNA sequencing techniques. Pabinger et al (2014) shows surveying tools for next-generation sequencing utilizing bioinformatic pipelines and utilizing computer equipment for data gathering, inputting, and outputting. Quail et al 2014 shows implementing the differentiation of 384 barcoding for Illumina sequencing methods. 
Regarding conventionality of inputting data and outputting data, and computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b) Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.
The MPEP further discusses conventional computer processes at 2106.05(d)II:

     II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quail et al (BMC genomics: Vol.15 (1), p.110-110 (2014)) in view of Sinclair et al (PloS one: Vol.10 (2), (2015)).
Independent claim 1 shows a method for analyzing a sequencing data result, acquiring sequence data of a sequencing library, determining a label sequence combination, and determining a sample corresponding to sequencing fragments. Dependent claim 2 shows determining a label sequence combination, extracting all label sequences, comparing label sequences to determine a corresponding number of label sequence from first fragment, and determining a combination of number of all label sequences corresponding to the first sequencing fragment. Dependent claim 3 shows acquiring a plurality of pre-stored reference label sequences with numerical values. Dependent claim 4 shows obtaining sequencing data results from paired-end sequencing method with each fragment containing a forward and reverse read sequence, extracting label sequences, and separating label sequence and forward and reverse read sequence. Dependent claim 5 shows method for a sample corresponding to a sequencing fragment by acquiring a reference sequence, extracting sequences, and comparing the extracted sequences. Dependent Claim 6 shows a method of acquiring reference sequence of each sample by receiving an uploaded reference sequence, determining mutation information, and feeding back mutation information to a client terminal. Dependent claim 7 shows acquiring the sequencing data results of a sequence library by receiving uploaded sequence data results, determining sample corresponding to each sequence fragment, and feeding back corresponding relationship data between fragments and sample to client terminal. Dependent claim 8 shows sequencing library construction and sequencing methods by performing PCR to obtain a first round PCR product, performing PCR to obtain different target gene fragments from first and second PCR rounds, and performing sequencing on sequencing library to obtain sequencing data results. Dependent claim 9 shows mixing multiple samples in equal ratios.  Dependent claim 9 shows mixing multiple samples in equal ratios. Dependent Claim 10 shows utilizing a PCR plate adapted for a second round of PCR reactions with marking system indicating PCR hole and label sequence. Independent claim 11 shows a kit comprising of PCR plate with labeling corresponding to reagent location and label sequence. Dependent claim 12 shows a kit containing  a plurality of labels for hole position and label sequence.
Quail et al shows sequencing results methods using SMALT [Pages 5-7: Figures 1-6; Page 12: Top of page: Supplemental material Pages 14-179], the plurality of mixed samples of human DNA aliquots, SASI (Sample Assurance Spike-In Sequencing) fragment mixture [Page 4: Col 6: Para 9; Page 132: Supplemental Material Table 7 ], using 384 different barcode samples [Abstract], and mixing 1ng of PhiX174 RF11 for disorder [Page 10: Col 18 Para 30], shows extracting sequences by removing primers using AMPure XP clean-up [Page 10: Col 18: Para 33], and shows a sample corresponding to label fragments [Page 5: Figure 2: Fragment Representation; Page 40: Supplemental Material Table S3]. Quail et al shows a plurality of sequencing fragments with a first sequence fragment with known numbers, A1-R1 [Page 6: Figure 2; Page 26: Supplemental Material “sequences and PCR multiplexing primers”], implementing extracting first sequences (A1-R1) by removing primers using AMPure XP clean-up [Page 10: Col 18: Para 33; Supplemental Material: Page 37: Table S2:], comparing each label sequence to a reference genome of PhiX174 with known numbers [Page 1 and 3: Figure 1], and determining a combination of first sequence fragments of A1-R1 [Page 4: Figure 2]. Quail et al implements a PCR kit utilizing 96 well PCR plates. Quail et al shows implementing a sequence library construction performing a first-round primers of first round of PCR (A214, B397, and C 568) [Page 10: Col 17-19: Para 31-32], performing PCR, performing second round of PCR on a multiplex pool ofa  plurality of label sequences [Page 4: Col 6: Para 9-11], performing first and second round PCR on different gene fragments including fragments from S. aureus TW20 strain, making two library pools [Page 6: Col 10: Para 13], and adding two sequences for Nextera library preparation and PCR enrichment [Page 7: Col 12: Para18], and optimizing barcoding sequences [Page 6: Col 9: Para 11-13: Supplemental Material  Page ], utilizing Illumina MiSeq instruments and HiSeq for sequencing [Page 11: Col 20: Line 43-44], and analyzing sequencing results utilizing SMART, and Fragment Analyzer[Supplemental Material page 38-179]. Quail et al shows mixing sample of fragments and control in a 1:1 ratio [Page 10: Col 18: Para 32]. Quail et al shows utilizing 96-well PCR plates [Page 6: ; Page 10: Col 18: Para 34]
Quail et al does not show acquiring a plurality of pre-stored reference label sequences with numerical values, obtaining sequencing data results from paired-end sequencing method with each fragment containing a forward and reverse read sequence, extracting label sequences, and separating label sequence and forward and reverse read sequence, a sample corresponding to a sequencing fragment by acquiring a reference sequence, extracting sequences, and comparing the extracted sequences, acquiring reference sequence of each sample by receiving an uploaded reference sequence, determining mutation information, and feeding back mutation information to a client terminal, acquiring the sequencing data results of a sequence library by receiving uploaded sequence data results, determining sample corresponding to each sequence fragment, and feeding back corresponding relationship data between fragments and sample to client terminal. 
Sinclair et al shows implementing a workflow that processes raw genomic 16S rRNA V4 data and label sequences from json, fastq, and fasta files, constructing sequence library, running sequences through multiplexing, assembling, primer checking, quality controlling, trimming primers (extracting from first sequences), compares the sequences with a similarity search and assignment, and then aligns label sequences to render phylogenic analysis [Page 21: Figure 4; Page 21: Supplementary table], and designating numbering system to sediment and soda sample using alpha-numeric code for reference and samples identification [Page 11: Figure 4]. Sinclair et al. shows utilizing bioinformatics pipeline to process label sequences and reference label sequences from the 16S database SILVAMOD [Page: 21: Similarity search and assignment ], determining mutation information [Page 8: Figure 3 ; Page 7: Figure 2; Page 10: Table 1; Page 14: Supporting information], and implementing a system for feeding back mutation and corresponding relationship information low scores that encompass short alignment length and high ratio of mismatches: Quality control [Page 5: Top of page]. Sinclair et al shows filtering, trimming, clustering similarity assigning, and utilizing a bioinformatic pipeline for data output [Page 21] to a client terminal, constructing and sequencing sequence library method utilizing a “two-step PCR” at “i)” DNA template amplified using no barcode [Page 3: Amplification and barcoding]. Sinclair et al shows performing multiple PCR runs for amplification of different target genes belonging 16S rRNA of other bacteria [Page 8: Figure 3], performing sequencing on the label sequences outputting the samples to Illumina SciLifeLab SNP/SEQ for sequencing with a TruSeq Sample preparation kit [Page 4: Illumina Sequencing], and performing statistical analysis on PCR and alignment process to obtain analysis results [Supplemental Material Page 21-31: Figure 1: Figure 3: Table 1: Page 20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and constructs of Quail et al and Sinclair et al, as applied to claim[s] 1-10 above, by showing sample corresponding to a sequence fragment by acquiring, extracting, and comparing a reference sequence and feeding back mutation information and corresponding relationship data to a client terminal utilizing bioinformatics pipeline because Sinclair et al implements a workflow constructing, sequencing, and analyzing 16S rRNA gene amplicons and microbial sequence library when evaluating 454 and Illumina sequence data for comparative analysis of 16S rRNA amplicons in describing patterns of genomic richness, beta-diversity and taxonomic composition, and it would have been further obvious to modify the PCR plate of Quail et al and Sinclair et al by labeling the 96-well PCR plates with a pen, sharpie, cryogenic label stickers, label stickers, word processing template, computer software, or paper template to apply and indicate which label sequence combination resides in the designated reagent hole. 
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.P./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672